Citation Nr: 9910143	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  94-42 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1. Entitlement to an increased rating for the residuals of an 
osteotomy of the jaw, rated 10 percent from August 1989 to 
June 12, 1993; 30 percent from June 12, 1993, to November 
3, 1997; and currently evaluated as 20 percent disabling, 
from November 3, 1997.  

2. Entitlement to an increased rating for a right knee 
disorder, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1984 to 
November 1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which confirmed and continued a 10 
percent rating for the residuals of an osteotomy of the jaw 
an increased the evaluation for the veteran's right knee 
disorder to 20 percent.

The case was remanded by the Board in May 1997.

It is noted that, at her hearing on appeal in March 1993, the 
veteran was informed that the only issues for appellate 
review were for the evaluations of the residuals of an 
osteotomy of the jaw and for the evaluation of a right knee 
disorder, the notice of disagreement for which was taken at 
the hearing itself.  The veteran has subsequently raised 
several additional issues for consideration by the RO.  These 
included service connection for low back and left knee 
disorders and an application to reopen the claim for service 
connection for the residuals of ovarian cyst surgery.  These 
issues have been addressed by the RO without further 
disagreement by the veteran.  It is also noted that during 
the pendency of this appeal, the veteran was found to be 
service connected for posttraumatic stress disorder (PTSD).  
This disability is currently rated as 100 percent disabling.  


FINDINGS OF FACT

1.  In April 1992, the residuals of an osteotomy of the jaw 
included sensory deficits of the lower mouth and chin, 
limitation of masticatory function, and limitation of 
interincisal opening to only 28 mm.  

2.  In June 1993, neurological residuals of an osteotomy of 
the jaw included numbness of the chin and lower lip, slurring 
of speech and involuntary biting of the lower lip that was 
productive of severe incomplete paralysis.  

3.  In November 1997, the residuals of an osteotomy of the 
jaw included lateral excursion on opening the mouth, 
interincisal opening to 38 mm, pain and crepitus in the 
TMJ's, and mild sensory loss in the lower mouth and chin 
productive of moderate incomplete paralysis.  

4.  The veteran's right knee disorder is manifested by 
limitation of function caused by pain, instability and muscle 
atrophy that is productive of severe impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a combined rating of 20 percent for the 
residuals of an osteotomy of the jaw have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.20, 4.124a, 
4.150, Codes 8405, 9905 (effective prior to February 17, 
1994).  

2.  The criteria for a rating in excess of 30 percent for the 
neurological residuals of an osteotomy of the jaw were not 
met in June 1993.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.20, 4.124a, Code 8405 (1998).  

3. The criteria for a rating of 20 percent for the dental 
residuals of an osteotomy of the jaw were met as of February 
17, 1994.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.150, 
Code 9905 (1998).  

4.  The criteria for a rating in excess of 20 percent for the 
dental residuals of an osteotomy of the jaw have not been met 
since November 1997.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.150, Code 9905 (1998).  

5.  The criteria for a separate 10 percent rating for the 
neurological residuals of an osteotomy of the jaw are 
currently met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.124a, Code 8405 (1998).  

6.  The criteria for a rating in excess of 30 percent for 
right knee disorder have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Code 5257 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is initially noted that these claims are well grounded; 
that is, they are not inherently implausible and the facts 
relevant to these issues on appeal have been properly 
developed and the statutory obligation of the VA to assist the 
veteran in the development of his claim has been satisfied.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is separate and distinct symptomatology of a 
single condition it should be separately rated.  Where the 
symptomatology of a condition is duplicative or overlapping 
with symptomatology of another condition, it may not receive 
a separate evaluation.  38 C.F.R. §§ 4.14, 4.25; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  


I.  Residuals of an Osteotomy of the Jaw

The veteran sustained a dislocated mandible as the result of 
trauma during service.  Service connection for the residuals 
of an osteotomy of the jaw, with hypesthesia in the 
distribution of the mandibular nerve, was granted by the RO 
in a July 1988 decision.  A 10 percent rating was assigned at 
that time on the basis of neuralgia of the 5th cranial 
(trigeminal) nerve. 

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Ratings for the cranial nerves are for unilateral 
involvement.  With bilateral involvement, the ratings will be 
combined, without the bilateral factor.  38 C.F.R. § 4.124a.  
For moderate, incomplete neuralgia of the trigeminal nerve, a 
10 percent evaluation is warranted.  Severe incomplete 
neuralgia warrants a 30 percent rating.  A 50 percent rating 
is warranted for complete paralysis of the trigeminal nerve.  
38 C.F.R. § 4.124a, Code 8405.  

Malunion of the mandible, with slight displacement, warrants 
a noncompensable rating; with moderate displacement, a 10 
percent rating is warranted; with severe displacement, a 20 
percent rating is warranted.  38 C.F.R. § 4.150, Code 9904.  

Limitation of motion of the temporomandibular articulation to 
1/4 inch (6.3 mm) warrants a 40 percent rating; motion limited 
to 1/2 inch (12.7 mm) warrants a 20 percent rating; with any 
definite limitation, interfering with mastication or speech, 
a 10 percent rating is warranted.  38 C.F.R. § 4.150, Code 
9905 (effective prior to February 17, 1994).  

Limitation of motion of the temporomandibular articulation to 
between 31 to 40 mm of interincisal range, warrants a 10 
percent rating.  Limitation to between 21 to 30 mm warrants a 
20 percent rating.  Limitation to between 11 to 20 mm 
warrants a 30 percent rating.  Lateral excursion of between 0 
to 4 mm warrants a 10 percent rating that shall not be 
combined with rating of limited lateral excursion.  
38 C.F.R. § 4.150, Code 9905 (effective February 17, 1994).  

An examination was conducted by VA in January 1988.  The 
veteran reported that since her jaw surgery, she had had a 
patch of numbness just to the left and to the right of the 
mid line in the lower jaw.  On examination, there was no 
memory loss or aphasia.  Speech was clear and there were no 
bruits.  Sense of smell was intact.  Facial sensation was 
intact, except for an approximate 3 cm, ill-defined, patch of 
numbness to pin prick to each side of the midline of the 
mandible.  There was no facial weakness.  The 
sternocleidomastoid and trapezius were strong and equal.  The 
tongue was in the midline without atrophy or fasciculation.  
The pertinent diagnosis was hypesthesia in the distribution 
of the mandibular nerve, bilaterally.  

A dental examination was performed by VA in May 1988.  The 
veteran's history of jaw fracture and subsequent surgeries 
during service was reported.  The veteran's jaw was shown to 
be in excellent occlusal position, with no limitation of 
motion or deviation on closing.  There were no problems with 
the temporomandibular joints (TMJ) and no loss of teeth.  She 
complained of pain on the right side when placing pressure on 
the teeth.  Clinically, proximal fragments of the mandible 
overlapped past the distal fragment on the buccal aspect.  
This appeared to be the result of the bilateral sliding 
osteotomy procedure.  Union of the bone was stable.  X-ray 
studies showed that the surgical sites appeared to be healing 
within normal limits.  The diagnosis was healed bilateral 
osteotomy.  

The veteran was hospitalized at a VA facility in May 1989.  
It was noted that, while the surgical procedures performed 
during service following the traumatic fracture of her 
mandible had eventually resulted in good occlusion, the 
veteran was experiencing right TMJ pain.  Physical 
examination showed right preauricular pain and pain to 
palpation of the right masseter muscle.  The veteran 
underwent a right sagittal split osteotomy .  She was 
discharged after two days in good condition, but five days 
later she presented back at the hospital with a chief 
complaint of pus draining from her right mandible 
extraorally.  She was admitted and underwent observation for 
suspected infection of the right mandibular osteotomy site.  
She received I.V. antibiotics and was released in good 
condition.  The diagnosis was infected right mandibular 
osteotomy site.  

A dental examination was conducted by VA in April 1990.  At 
that time, the veteran complained of occasional pain on the 
right side when chewing.  The jaw was in excellent occlusal 
position, with minimal limitation of motion on vertical 
direction opening of 34 mm.  No limitation in lateral 
movements was noted.  the TMJ's were asymptomatic.  No 
crepitus was noted.  The veteran wore a night guard.  She had 
partial numbness and paresthesia along the distribution of 
the nerve.  A neuroma, removed during her May 1989 surgery, 
was confirmed by biopsy.  Union of the distal and proximal 
bone was stable.  X-ray studies showed the surgical sites to 
be healing within normal limits.  Surgical pins were in place 
on the right side.  The diagnosis was healed bilateral 
osteotomy.  

A dental examination was conducted by VA in April 1992.  The 
veteran stated that in March 1992, she noticed swelling of 
the right side of the face that was tender to palpation.  She 
said she had limited opening, sharp radiating pain around the 
angle of the mandible when chewing, and tenderness on 
palpation.  The edema raised in the morning and lessened at 
night.  There were also complaints of dry mouth and of a 
"knot" in the area where pins had been surgically inserted 
in 1989.  On examination, the entire soft tissue area of the 
right bruccal was edematous and very painful to the touch.  
She was unable to express saliva from the right parotid 
gland.  There was no loss of substance, scarring, deformity, 
speech abnormality, dysfunction or prosthesis.  There was a 
class I molar occlusion with no midline deviation.  There was 
a limited vertical opening of 28-mm incisal edge to incisal 
edge and slight mandibular deviation to the right upon 
opening.  No crepitus of the TMJ was observed.  The veteran 
had no TMJ pain.  Testing showed no obstruction of the right 
parotid gland.  Masticatory function was diminished due to 
pain of mastication.  

By rating decision of August 1992, the RO confirmed and 
continued the 10 percent rating assigned for the veteran's 
osteotomy residuals.  However, limitation of masticatory 
function was clearly demonstrated on VA dental examination.  
This is a separate and distinct disability from the 
trigeminal nerve involvement upon which her initial 10 
percent rating was based.  Therefore, a separate 10 percent 
rating is warranted for limitation of masticatory function.  
Moreover, the rating criteria was amended during the pendency 
of this appeal.  Where the law or regulation changes after 
the claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Effective on February 17, 1994, new 
regulations applicable to ratings of dental disabilities 
became effective.  As outlined above, the new regulations 
provide for a 20 percent rating where the inter-incisal range 
is between 21 to 30 mm.  The veteran was only able to open 
her mouth 28-mm.  Clearly this corresponds to the 20 percent 
rating, effective on February 17, 1988. The revised 
regulation may not be applied prior to the effective date.  
Rhodan v West, 12 Vet. App. 55 (1998).  This rating is in 
addition to the 10 percent rating assigned for trigeminal 
nerve paralysis.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

An examination was conducted by VA in June 1993.  On 
neurology evaluation, she reported numbness in the chin and 
lower lip that had resulted in slurring of her speech, 
constant biting of her lower lip, difficulty with eating and 
difficulty with drooling.  On examination, she had decreased 
sensation in the peripheral distribution of the mandibular 
nerve bilaterally.  She had numbness to pinprick in the lower 
lip and chin.  This caused her speech to be slurred.  The 
diagnosis was mandibular nerve injury, bilaterally, secondary 
to operative repair of mandibular injury.  The examiner, went 
on to state that this had resulted in fairly significant 
disability, primarily manifested by severe slurring of the 
speech and difficulty eating and drinking.  

By rating decision in August 1993, the RO increased the 
evaluation of the residuals of the veteran's bilateral 
osteotomy of the jaw to 30 percent, effective on June 12, 
1993, the date of the VA compensation examination.  The 
veteran continued her appeal, requesting a rating in excess 
of this 30 percent rating.  As noted, she has been found to 
be entitled to a separate 10 percent rating until February 
17, 1994, at which time the rating for the dental symptoms of 
her disability is increased to 20 percent.  For a rating in 
excess of 30 percent based on the neurological symptoms alone 
to be warranted, complete paralysis of the nerves enervating 
the mouth and chin would have to be demonstrated.  While the 
June 1993 VA examination showed severe incomplete neuralgia, 
complete paralysis of the nerves was clearly not 
demonstrated.  Therefore, a rating in excess of 30 percent 
for the neurologic symptoms was not warranted.  

By rating decision in August 1998, the RO reduced the 
evaluation for the veteran's jaw osteotomy residuals to 20 
percent on the basis of dental disability.  The reduction 
followed a VA examination that was conducted in November 
1997.  At that time on dental examination, the veteran 
complained of pain in the lower right mandible on chewing and 
upon placing pressure along the lower teeth.  She also said 
that her TMJ's hurt and that she had pain on opening her 
mouth, the motion of which was limited.  On objective 
evaluation, Class II molar occlusion was noted.  It was 
reported that X-ray studies showed genioplasty screws and two 
pins in the right mandibular ramus.  The left condyle was 
well-healed and non-displaced.  There was no apparent loss of 
substance, deformity or obvious scarring, other than the 
genioplasty scar.  There was no speech abnormality and no 
dysfunction.  No midline deviation was noted and interincisal 
opening measured 38 mm, which was reported to be normal.  On 
opening, left excursive was at 12 mm and right excursive was 
at 14 mm.  The veteran's jaw deviated slightly to the right 
on opening.  A click was heard in the right TMJ and a popping 
was felt in the left TMJ.  There was no TMJ pain on 
palpation.  Masseter muscles were slightly tender to 
palpation, as were the medial pterygoids.  The tongue was at 
midline and the sternocleidomastoid muscles were strong, 
equal and nontender.  No facial weakness was seen.  There was 
minor numbness in the area of the anterior mandible, but no 
paralysis noted or functional loss of the musculature.  The 
examiner commented that the veteran seemed to be in pain but 
that it was difficult to determine the precise location of 
the pain because of the medications she was taking for 
chronic pain.  The diagnosis was well-healed bilateral 
sagittal split osteotomy and left condyle, Class II, 
malocclusion resulting from facial trauma and multiple 
surgical procedures and pain of the right mandible.  It was 
believed that the pain could be the result of the location of 
the mandibular pins, scar tissue from the surgical procedures 
that had been performed, or the result of a "cracked" molar 
tooth on the lower right side.  

A neurological examination was conducted by VA in November 
1997.  The veteran complained of some dull throbbing pain in 
her right lateral jaw and of numbness in her chin.  She also 
complained of pain in the left ear.  She had undergone a 
dermabrasion procedure to the right side of her face after 
her last operation.  She stated that the pain associated with 
her right jaw and left ear was stable, and not progressive.  
She was able to eat without difficulty, but did limit her 
food to a mainly soft mechanical diet.  On examination, there 
was evidence of residual scarring from her dermabrasion on 
the right cheek and down her right jaw to the midline.  
Sensory examination showed mildly increased sensitivity to 
pinprick to some facial areas, but sensation was decreased to 
pinprick below her lower lip and to her chin.  She had normal 
marginal mandibular nerve function.  She was able to pucker, 
whistle and smile equally.  Her tongue was midline with 
normal motion.  Sensation on the tongue was mildly decreased 
on the left, as compared to the right.  The diagnosis was 
that there was no evidence of cranial neuropathies except for 
some decreased sensation on her right face that was most 
likely secondary to her dermabrasion.  There was no cranial 
nerve dysfunction seen from the osteotomy procedures that had 
been done in the past.  

The veteran has been rated 20 percent disabling due to the 
dental symptoms of her osteotomy.  The rating was made on the 
basis of limited masticatory function due to pain and limited 
motion of the jaw.  Clearly, the rating is appropriate for 
the dental disability, despite the improvement that has been 
demonstrated.  The veteran can now open her mouth to 38 mm, 
but continues to have lateral deviation on opening.  She has 
pain on mastication and must limit the types of food she 
eats.  A rating of 30 percent on the basis of the dental 
disability is not warranted as the criteria for that rating, 
an inability to open the mouth to less than 20 mm, has not 
been demonstrated in the record.  

The dental disability for which the veteran has been rated 
does not take into account the sensory impairment of her face 
that has been consistently demonstrated on examinations 
through the years.  Despite the fact that the VA examiner did 
not believe that any sensory deficit was related to the 
osteotomy residuals, a longitudinal view of the record 
clearly shows sensory involvement.  There is clear 
improvement of that demonstrated in 1993.  The veteran no 
longer has slurred speech nor does she bite her lower lip.  
But, while a 30 percent rating for the bilateral sensory 
involvement is no longer warranted, a separate 10 percent 
rating is appropriate.  Therefore, a combined evaluation for 
the residuals of a jaw osteotomy is warranted.  

II.  Right Knee

Service connection for a right knee disorder was granted by 
the RO in a July 1988 decision at which time a 20 percent 
rating was assigned.  That rating was increased to 30 
percent, effective in April 1992, the date of the veteran's 
current claim.  

For moderate impairment of the knee, with recurrent 
subluxation or lateral instability, a 20 percent rating is 
warranted; a 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 20 degrees warrants a 30 percent 
rating.  A 40 percent rating requires that extension be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5261.  

Ankylosis of the knee, at a favorable angle in full 
extension, or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent rating.  Ankylosis in flexion 
between 10 degrees and 20 degrees warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Code 5256.  

An examination was conducted by VA in April 1992.  At that 
time, examination of the right knee showed no swelling, heat 
or tenderness.  The knee showed multiple arthroscopic scars 
on the medial and lateral aspect of the knee.  There was a 5-
cm arthrotomy scar in the infrapatellar area.  The veteran 
was tender over the lateral aspect of the lateral tibial 
condyle.  The right knee flexed to 110 degrees and extended 
to within 15 degrees of 0 degrees, which the examiner 
indicated was 25 degrees short of full extension.  There was 
a 0 to 1+ anterior drawer sign, but a negative posterior 
drawer sign.  There was some laxity of the medial collateral 
ligament.  The lateral ligament was unremarkable.  There was 
mild atrophy noted in the musculature of the distal third of 
the right thigh.  The diagnosis was status post injury of the 
right knee, with multiple surgical repair.  

An examination was conducted by VA in November 1997.  At that 
time, the veteran complained of persistent swelling and pain 
in the knee.  The pain was primarily anterior medial in 
nature.  She had previously used a wheelchair and was 
currently using crutches and a brace.  She was not 
weightbearing on the right knee at all.  Examination showed 
well-healed incisions.  Range of motion was from 0 to 120 
degrees.  She had tenderness to palpation over her patellar 
tendon.  She was also tender to palpation over her medial 
joint line.  She had no effusion and was stable to varus and 
valgus stresses at 0 and 30 degrees.  She had a soft endpoint 
on Lachman's testing.  She had a negative posterior drawer 
sign.  Minimal atrophy of the quadriceps muscles was noted.  
Neurovascular examination was unremarkable.  X-ray studies of 
the right knee showed some mild lateral translation of the 
tibia and femur and mild loss of articular height in the 
lateral compartment.  The studies were otherwise negative.  
The impression was of multiple injuries of the right knee, 
with some ligament damage and probable meniscal injury.  It 
was noted that the surgical procedures had resulted in loss 
of a significant amount of meniscus and that she appeared to 
have chronic ACL insufficiency.  However, there was no varus 
or valgus instability and no findings of significant 
degenerative arthritis.  The examiner went on to state that 
the veteran's current problems with pain and swelling were 
most likely related to her twisting injuries while in the 
service, but the nature of her injury and the examination was 
inconsistent with the fact that she was unable to weightbear 
at all on the right knee.  

The veteran had significant loss of extension on examination 
by VA in 1992.  In addition, she had pain and instability 
that, in combination, rendered her right knee seriously 
disabled.  More recently, she has complaints of an inability 
to bear weight on the knee at all.  Although the examiner 
felt the examination results were inconsistent with 
nonweightbearing, the fact remains that the veteran has 
functional impairment of her right knee that is productive of 
severe impairment.  Functional loss must be considered apart 
from and in addition to the appropriate Diagnostic Codes in 
the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  However, 
despite this functional loss, the criteria for a 40 percent 
rating have not been met.  The veteran does not have 
disability of the knee that approximates ankylosis of the 
knee joint.  Nor does she have extension limited to 30 
degrees.  Under these circumstances, a rating in excess of 30 
percent is not warranted.  


ORDER

A combined 20 percent rating for the residuals of an 
osteotomy of the jaw is granted prior to June 12, 1193; a 
combined 40 percent rating is granted from June 12, 1993 to 
February 17, 1994; a combined 50 percent is granted from 
February 17, 1994 to November 3, 1997; and a combined 30 
percent is granted subsequent to November 3, 1997; subject to 
the controlling regulations governing the payment of monetary 
benefits.  An increased rating for a right knee disorder is 
denied. 




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

